Mr. Justice. Phillips delivered the opinion of the court: This is a claim for refund of inheritance taxes. The claimant, the Continental and Commercial Trust and Savings Bank, a corporation of the State of Illinois, was duly appointed executor of the estate of Margaret True, who died testate October 29,1919, and her will was admitted to probate in the Probate Court of Cook County, Illinois, December 15, 1919. On 24th day of April, 1920, an order was entered fixing the inheritance tax at $40,088.84, which was paid by the executor, less a discount of 6%, to-wit, the sum of $2004.44, leaving a net payment of $38,084.40 so paid. On May 10th, 1920, a petition was filed in the county court praying an appeal from the final order fixing tax above set forth. A hearing was had thereon March 26, 1924, and terminated in the county court entering an order fixing the tax at $37,973.59 and that 5% should be deducted therefrom so that the net amount of tax going to the State would be $36,-074.91. The claimant therefore claims the difference between the said amount of $38,084.40 so paid and the sum of $36,074.91, to-wit, $2009.49, with 3% interest per annum thereon from April 27, 1920. All the necessary proof in support of said claim is produced and the Attorney General states that he has duly investigated the claim and consents to its allowance. The court accordingly awards the claimant the sum of $2,009.49 with interest to be computed thereon from April 27, 1920.